       Case 4:19-cv-03405 Document 4 Filed on 01/08/20 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERTAN BARUCIC, Individually and on Behalf §
of All Others Similarly Situated,         §
                                          §                Case No. 4:19-cv-03405
                      Plaintiff,          §
                                          §
        v.                                §                NOTICE OF VOLUNTARY
                                          §                DISMISSAL
CARRIZO OIL & GAS, INC., S.P. JOHNSON §
IV, STEVEN A. WEBSTER, F. GARDNER         §
PARKER, FRANCES ALDRICH SEVILLA- §
SACASA, THOMAS L. CARTER, JR.,            §
ROBERT F. FULTON, ROGER A. RAMSEY, §
and FRANK A. WOJTEK,                      §
                                          §
                      Defendants.         §
                                          §
                                          §

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Ertan

Barucic (“Plaintiff”) voluntarily dismisses his individual claims in the above-captioned action

(the “Action”) without prejudice. Because this notice of dismissal is being filed before service

by the Defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of

the Action is effective upon filing of this notice.


Dated: January 8, 2020

                                                  By /s/ Daniel Zemel
                                                     Daniel Zemel
                                                     ZEMEL LAW, LLC
                                                     1373 Broad St., Suite 203C
                                                     Clifton, New Jersey 07013
                                                     T: (862) 227-3106
                                                     F: (973) 282-8603
                                                     DZ@zemellawllc.com

                                                          Attorneys for Plaintiff




                                                      1
      Case 4:19-cv-03405 Document 4 Filed on 01/08/20 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certify that on January 8, 2020, a true and correct copy of the foregoing document

was e-filed via the Court’s ECF System with a copy electronically sent to all counsel of record.


                                                                      /s/ Daniel Zemel
                                                                      Daniel Zemel, Esq.




                                                  2
